Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000367
                                                        28-JUN-2013
                                                        01:41 PM



                           SCWC-11-0000367
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         STATE OF HAWAI#I, Respondent/Plaintiff-Appellant,
                                   vs.
          PETER DELA CRUZ, Petitioner/Defendant-Appellee.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000367; CASE NO. 1P511-00408)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellee’s Application for Writ of
 Certiorari filed on May 14, 2013, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai#i, June 28, 2013.
 James S. Tabe for                  /s/ Mark E. Recktenwald
 petitioner
                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack